Citation Nr: 0906282	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected scar on the right middle finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
October 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Jurisdiction is currently with the RO 
in Cleveland, Ohio.  


FINDING OF FACT

The Veteran's right middle finger scar is not associated with 
underlying soft tissue damage or with degenerative changes to 
his hands, does not exceed an area of 12 square inches (77 
square centimeters), and does not cause limitation of motion.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the Veteran's right middle finger scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the Veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court of Appeals of Veterans Claims (Court) 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that in cases where the record reflects 
that the appellant has multiple problems due to service-
connected disability, it is possible for an appellant to have 
"separate and distinct manifestations", permitting separate 
ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.

Service connection for a scar on the Veteran's right middle 
finger was granted in a January 2004 rating decision.  A non-
compensable (0 percent) evaluation was assigned and that 
evaluation remained in place until the Veteran was assigned a 
10 percent rating under Diagnostic Code 7804 in an April 2005 
Decision Review Officer's decision.  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination are assigned a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is 
one not associated with underlying soft tissue damage.  See 
id. at Note (1).  Note (2) provides that a 10-percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  Id.  Diagnostic Code 7804 also directs 
the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.  
Section 4.68 provides that the combined rating for 
disabilities involving an extremity cannot exceed the rating 
that would be assigned should that extremity be amputated.  
38 C.F.R. § 4.68.  Under Diagnostic Code 5154, the maximum 
disability rating for amputation of more than one half of the 
middle finger is 20 percent.  

Under Diagnostic Code 7801, scars, other than the head, face, 
or neck, that are deep or that cause limited motion are rated 
10 percent disabling if involving an area or areas exceeding 
6 square inches (39 sq. cm.); 20 percent disabling if 
involving an area or areas exceeding 12 square inches (77 sq. 
cm.); 30 percent disabling if involving an area or areas 
exceeding 72 square inches (465 sq. cm.); and 40 percent 
disabling if involving an area or areas exceeding 144 square 
inches (929 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801.  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2).  

Superficial scars, other than of the head, face, or neck, 
that do not cause limited motion, in an area or areas of 144 
square inches (929 sq. cm.) or greater, are rated 10 percent 
disabling under 7802.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  

Superficial unstable scars also warrant a 10 percent rating 
under Diagnostic Code 7803.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id.  

Other scars are to be rated based on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  Limitation of motion of the middle or long finger is 
rated under Diagnostic Code 5229.  In order to warrant at 
least a 10 percent disability rating under this diagnostic 
code, there must be evidence of a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229.  

Based on a review of the above diagnostic codes for rating 
scars, the only way the Veteran can receive a disability 
rating in excess of 10 percent for his right middle finger 
scar is if he has a deep scar with an area exceeding 12 
square inches (77 square centimeters) or if his scar causes 
limitation of motion.  

The Veteran was afforded a VA examination in September 2003.  
The examiner observed a 1 centimeter scar just behind the 
metacarpophalangeal joint of the right third finger that was 
well-healed and barely visible.  The Veteran had some 
arthritic changes to the joints of his hands bilaterally, but 
the examiner concluded that these degenerative changes were 
unrelated to his previous laceration and the Veteran was 
found to have normal range of motion.  An x-ray of his right 
hand was normal.  

The Veteran was afforded another VA examination in April 
2005.  At the examination, he complained that the gripping 
and grabbing motions required by his employment cause pain in 
his middle finger.  On examination of the scar, the examiner 
noted tenderness and pain to palpation, but there was no 
swelling or deformity.  Additionally, the Veteran had full 
range of motion in his right middle finger, albeit with pain 
at the extremes.  The examiner noted that repetitive use of 
the finger could cause increased pain, tenderness, and 
fatigability.  However, the Veteran had a good grip and grasp 
and good dexterity, as well as normal flexor/extensor 
function and sensation.  An April 2005 x-ray was normal, with 
no evidence of arthritis.  The Veteran was diagnosed with 
residual laceration of the right middle finger.

Also of record are VA treatment records from January 2003 
through August 2004 and treatment records from Memphis Branch 
Medical Center from February 2003 to May 2004.  However, 
these medical records contain no evidence of treatment for a 
scar on the Veteran's right middle finger.

Based on the above findings, there is no evidence that the 
Veteran's right middle finger scar is either associated with 
underlying soft tissue damage or exceeds 12 square inches (77 
square centimeters).  Thus a 20 percent disability rating 
under Diagnostic Code 7801 is not warranted.  Furthermore, 
despite the Veteran's complaints of limited range of motion, 
objective testing found full range of motion in his right 
middle finger.  Thus, a rating under Diagnostic Code 5229 for 
limitation of motion is not warranted.

Additionally, the Board has considered whether the Veteran 
could be rated under Diagnostic Code 5003, which rates 
degenerative arthritis, based on the finding of the September 
2003 VA examiner that the Veteran suffers from degenerative 
changes in the fingers of both hands.  However, the examiner 
concluded that these degenerative changes are not related to 
the Veteran's laceration on his right middle finger.

Finally, the Board has considered whether the Veteran's right 
middle finger scar warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the Veteran's reported symptoms, including pain, 
stiffness, swelling, and limited range of motion are all 
adequately addressed by the schedule of ratings.  There are 
no manifestations of the Veteran's scar that have not 
contemplated by the rating schedule and assigned an adequate 
evaluation based on evidence showing the symptomatology 
and/or disability.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

For the reasons provided above, the preponderance of evidence 
is against the Veteran's claim for a disability rating in 
excess of 10 percent for his right middle finger scar for any 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the Veteran's 
right middle finger scar is properly rated, the appeal arises 
from a claim for entitlement to service connection, not an 
increased rating claim.  See Fenderson v. West, 12 Vet. App. 
119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim 
for service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

The VCAA duty to notify, other than as to how VA assigns 
disability rating and effective dates, was satisfied by way 
of letters sent to the Veteran in February and September 2003 
that informed him of what evidence was required to 
substantiate his claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  However, although 
the January 2005 statement of the case and April 2005 
supplemental statement of the case included copies of some of 
the diagnostic codes for rating scars, the Veteran was not 
provided notice regarding how VA assigns disability ratings 
and effective dates.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim serve to render any notice error non-prejudicial is a 
factor to consider in undertaking a prejudicial error 
analysis.  

Here, the Veteran was assigned an effective date of the day 
after the date of his separation from service.  As this is 
the earliest possible effective date that could be assigned, 
any notice errors with regard to this issue are not 
prejudicial.  See 38 U.S.C.A. § 5110(b)(1).  

Additionally, although the Veteran was not provided specific 
notice regarding how VA assigns disability ratings, it is 
clear from his submissions, including his September 2004 
notice of disagreement, February 2005 substantive appeal, and 
an April 2005 letter of disagreement, that he understood the 
factors that VA would consider in rating his scar, including 
pain and limitation of motion, as well as how his disability 
affects his employment.  Thus, as the Veteran had actual 
knowledge of how VA assigns disability ratings and as it 
further appears that all relevant evidence has been obtained, 
the Board finds that any notice error did not affect the 
essential fairness of the adjudication. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records 
and treatment records from Memphis Branch Medical Clinic.  
The Veteran was also afforded VA examinations in September 
2003 and April 2005.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


